DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US (US 2006/0250346) in view of Lee (US 2011/0279490) and Richards (US 2017/0287409).
Regarding claims 1, 10, and 19 Ham teaches A display device comprising:
a plurality of pixels for modulating the light provided by the BLU (Fig. 5 panel 57); and
a controller circuit coupled to t the plurality of LC pixels (Fig. 5 data modulator 52), the controller circuit configured to determine a settle time(response time based on temperature) from display data for a current display frame and display data for a previous display frame, the settle time corresponding to an expected amount of time for the plurality of pixel to transition from a first state corresponding to the display data for the previous display frame to a second state corresponding to the display data for the current display frame ([0018-0020] teaches the system will compare a current frame to a previous frame, determine a reference modulating data for adjusting reference modulating data based on temperature and LC response time). Although it is well known that a liquid crystal displays use backlights, Ham fails to a backlight unit (BLU) for providing light for displaying an image, and a controller configured to turn on the BLU based on the determined settle time.
	However in the same field of driving a liquid crystal display to avoid ghost images, Lee teaches an image display device where light source drive 14 drives a backlight unit for providing light for displaying an image (Fig. 1 backlight unit 15 and driver 14), pixels for modulating light provided by the BLU (Fig. 1 element 10) and the controller configured to turn on the BLU based on the determined settle time ([0042][0057] teaches the back light is turned on for a predetermined time based on response time of the liquid crystal).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display as taught by Ham with the driving method as taught by Lee. This combination would provide a system that would improve display quality of the images. Although the combination teaches the limitations as discussed above, they fail to teach as a function of settle times for all rows of the plurality of pixels and the amount of time between a start transition for one row of pixels and a start of transition for a subsequent row of pixels.
	However in the same field of driving a display device, Richards teaches a global illumination mode liquid crystal display where the duty cycle of a backlight unit (BLU) is based on a function of settle times for all rows of the plurality of pixels and the amount of time between a start transition for one row of pixels and a start of transition for a subsequent row of pixels ([0058] teaches the scan  out time period for the BLU is based on data bandwith for pixels in a row and a total number of rows. Based on these teachings, it is obvious that the system determines start time for each row and calculates the transition times for each row).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display as taught by Ham with the driving method as taught by Lee and the driving method as taught by Richards. This combination would provide a system that would improve display quality of the images.
	Regarding claims 2 and 11, Lee teaches wherein each pixel of the plurality of pixels comprises a liquid crystal (LC) layer for controlling a polarization of the light provided by the BLU([0038]).
	Regarding claims 3 and 12, Ham teaches one or more temperature sensors for sensing a temperature at one or more locations within the display device; and wherein the controller circuit is configured to determine the settle time further based on the sensed temperature ([0034][0039] sensor 58).
	Regarding claims 4 and 13, Ham teaches wherein the controller circuit is further configured to:

Determine for each of the pixels,  a pixel settle time based on a difference between the display data corresponding to each of the pixels for the current display frame and the display data corresponding to each of the pixels for the previous display frame([0018-0020]; (Fig. 6 and 8 show a plurality of  look-up table that store LC different LC response times based on temperature. It is therefore understood that as the system determines which look-up table is needed to determine response time then the system automatically determines a maximum response time.).
	Regarding claims 5 and 14, Ham teaches wherein the controller circuit further is further configured to: determine for each of the rows, determining a row settle time based on determined pixel settle times for each pixel in that row.(Fig. 6 and 8 show a plurality of  look-up table that store LC different LC response times based on temperature. It is therefore understood that as the system determines which look-up table is needed to determine response time then the system automatically determines a maximum response time.).
	Regarding claims 6,15, and 20, Ham teaches wherein the controller circuit comprises a look-up table (LUT) storing expected settle times for one or more pixels of the display device, each expected settle time corresponding to at least one change in display data, and wherein the controller circuit determines the settle time by: for each pixel of the plurality of pixels: retrieve, for each of the pixels an expected settle time for the pixel based on a difference between the display data corresponding to the pixel for the current display frame and 
the display data corresponding to the pixel for the previous display frame ([0018-0020] and Fig. 6 and 8 show a plurality of  look-up table that store LC different LC response times based on temperature. It is therefore understood that as the system determines which look-up table is needed to determine response time then the system automatically determines a maximum response time.).
.
Regarding claims 7 and 16, Ham teaches wherein each of the expected settle times stored in the LUT further corresponds to at least one temperature range ([0040][0046]).
Regarding claims 8 and 17, Ham teaches wherein each of the expected settle times stored in the LUT corresponds to at least one starting display data ([0038] data driver supplies data from the data modulator).
Regarding claims 9 and 18, Ham teaches wherein the controller is further configured to signal a data source to start sending display data for a subsequent display frame based on the determined settle time([0038] data driver supplies data from the data modulator).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621